


110 HR 5124 IH: Reinstatement of the Secure Fence Act

U.S. House of Representatives
2008-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5124
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2008
			Mr. Hunter (for
			 himself, Mr. Dreier,
			 Mr. Poe, Mr. Royce, Mr.
			 Goode, and Mr.
			 Rohrabacher) introduced the following bill; which was referred to
			 the Committee on Homeland
			 Security
		
		A BILL
		To amend the Illegal Immigration Reform and Immigrant
		  Responsibility Act of 1996 to provide for two-layered, 14-foot reinforced
		  fencing along the southwest border, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Reinstatement of the Secure Fence Act
			 of 2008.
		2.Two-layered
			 reinforced fencing along the southwest border
			(a)In
			 generalSection 102 of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Public Law
			 104–208; 8 U.S.C. 1103 note), as amended by section 564 of division E of the
			 Consolidated Appropriations Act, 2008 (Public Law 110–161), is amended by
			 amending subparagraph (A) of subsection (b)(1) to read as follows:
				
					(A)Two-layered
				reinforced fencing
						(i)In
				generalIn carrying out
				subsection (a), the Secretary of Homeland Security shall construct two layers
				of reinforced fencing along not less than 700 miles of the southwest border
				where such fencing would be most practical and effective and provide for the
				installation of additional physical barriers, roads, lighting, cameras, and
				sensors to gain operational control of the southwest border.
						(ii)Height
				requirementThe two-layered reinforced fencing required under
				clause (i) shall be not less than 14 feet high.
						(iii)Construction
				deadlineThe Secretary shall
				ensure the completion of the construction of such two-layered reinforced
				fencing and the installation of such additional physical barriers, roads,
				lighting, cameras, and sensors by not later than the date that is six months
				after the date of the enactment of this subparagraph.
						(iv)Prohibition on
				preexisting fencing to satisfy mileage requirementIn carrying
				out clause (i), the Secretary may not consider fencing along the southwest
				border in existence on January 1, 2008, for purposes of satisfying the mileage
				requirement under such clause.
						.
			(b)Repeals
				(1)Consultation and
			 limitation requirementSubparagraphs (C) and (D) of section
			 102(b)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of
			 1996, as added by section 564 of division E of the Consolidated Appropriations
			 Act, 2008, are repealed.
				(2)Conforming
			 amendmentSubsection (b) of
			 section 564 of division E of the Consolidated Appropriations Act, 2008 is
			 repealed.
				(c)Conforming
			 amendmentsSubsection
			 (b)(1)(B) of section 102 of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996, as amended by section 564 of division E of the
			 Consolidated Appropriations Act, 2008, is amended—
				(1)in clause (i), by
			 striking fencing and inserting two layers of reinforced
			 fencing (such fencing being not less than 14 feet high); and
				(2)in clause (ii), by
			 inserting such before reinforced fencing.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out the amendment made by subsection (a).
			
